Case 1:21-cr-00330-JEB Document 6 Filed 04/28/21 Page 1of5

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 8, 2021

UNITED STATES OF AMERICA
v.
JONATHAN JOSHUA MUNAFO,

Defendant.

CRIMINAL NO.
MAGISTRATE NO. 21-MJ-394

VIOLATIONS:

18 U.S.C. § 231(a)(3)

(Civil Disorder)

18 U.S.C. §§ 111(a)(1)

(Assaulting, Resisting, or Impeding
Certain Officers)

18 U.S.C. §§ 1512(c)(2), 2

(Obstruction of an Official Proceeding)

18 U.S.C. § 1752(a)(1) and (b)(1)(A)
(Entering and Remaining on Restricted
Grounds with a Dangerous Weapon)

18 U.S.C. § 1752(a)(2) and (b)(1)(A)
(Disorderly and Disruptive Conduct in a
Restricted Building or Grounds with a
Dangerous Weapon)

18 U.S.C. § 1752(a)(4) and (b)(1)(A)

(Act of Physical Violence against Property
on Restricted Grounds with Dangerous a
Weapon)

18 U.S.C. § 1752(a)(4)

(Act of Physical Violence against Person on
Restricted Grounds)

18 U.S.C. § 641

(Theft of Government Property)

40 U.S.C. § 5104(e)(2)(D)

(Disorderly Conduct in a Capitol Building)
40 U.S.C. § 5104(e)(2)(F)

(Act of Physical Violence on the Capitol
Grounds)

INDICTMENT

The Grand Jury charges that:
Case 1:21-cr-00330-JEB Document6 Filed 04/28/21 Page 2of5

COUNT ONE
On or about January 6, 2021, within the District of Columbia, JONATHAN JOSHUA
MUNAEFO, committed and attempted to commit an act to obstruct, impede, and interfere with a
law enforcement officer, lawfully engaged in the lawful performance of his official duties incident
to and during the commission of a civil disorder, and the civil disorder obstructed, delayed, and
adversely affected the conduct and performance of a federally protected function.
(Civil Disorder, in violation of Title 18, United States Code, Section 23 1(a)(3))
COUNT TWO
On or about January 6, 2021, within the District of Columbia, JONATHAN JOSHUA
MUNAFO, did forcibly assault, resist, oppose, impede, intimidate, and interfere with an officer
and employee of the United States, and of any branch of the United States Government (including
any member of the uniformed services), and any person assisting such an officer and employee,
while such officer or employee was engaged in or on account of the performance of official duties,
and where the acts in violation of this section involve physical contact with the victim and the
intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers, in violation of Title 18, United
States Code, Sections | 11(a)(1))

COUNT THREE
On or about January 6, 2021, within the District of Columbia, JONATHAN JOSHUA
MUNAFO, attempted to, and did, corruptly obstruct, influence, and impede an official proceeding,
that is, a proceeding before Congress, by entering and remaining in restricted grounds of the United

States Capitol without authority and committing an act of civil disorder, engaging in disorderly
Case 1:21-cr-00330-JEB Document6 Filed 04/28/21 Page 3 of 5

and disruptive conduct, and attempting to destroy federal property, that is a window of the U.S.
Capitol on the Lower West Terrace.

(Obstruction of an Official Proceeding and Aiding and Abetting, in violation of Title
18, United States Code, Sections 1512(c)(2) and 2)

COUNT FOUR
On or about January 6, 2021, within the District of Columbia, JONATHAN JOSHUA
MUNAFO, knowingly entered and remained on restricted grounds, that is, any posted, cordoned-
off, and otherwise restricted area within the United States Capitol and its grounds, where the Vice
President and Vice President-elect were temporarily visiting, without lawful authority to do so,
and, during and in relation to the offense, did use and carry a deadly and dangerous weapon, that
is a flagpole.

(Entering and Remaining on Restricted Grounds with a Dangerous Weapon, in
violation of Title 18, United States Code, Section 1752(a)(1) and (b)(1)(A))

COUNT FIVE

On or about January 6, 2021, within the District of Columbia, JONATHAN JOSHUA
MUNAFO, did knowingly, and with intent to impede and disrupt the orderly conduct of
. Government business and official functions, engage in disorderly and disruptive conduct in and
within such proximity to, a restricted building and grounds, that is, any posted, cordoned-off, and
otherwise restricted area within the United States Capitol and its grounds, where the Vice President
and Vice President-elect were temporarily visiting, when and so that such conduct did in fact
impede and disrupt the orderly conduct of Government business and official functions, and during
and in relation to the offense, did use and carry a deadly and dangerous weapon, that is, a flagpole.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds with a

Dangerous Weapon, in violation of Title 18, United States Code, Section 1752(a)(2) and
(b)(1)(A))
Case 1:21-cr-00330-JEB Document6 Filed 04/28/21 Page 4of5

COUNT SIX
On or about January 6, 2021, within the District of Columbia, JONATHAN JOSHUA
MUNAFO, did knowingly, engage in any act of physical violence against property, that is the
U.S. Capitol building, in a restricted building and grounds, that is, any posted, cordoned-off, and
otherwise restricted area within the United States Capitol and its grounds, where the Vice President
and Vice President-elect were temporarily visiting, and during and in relation to the offense, did
use and carry a deadly and dangerous weapon, that is, a flagpole.

(Act of Physical Violence Against Property on Restricted Grounds with a Dangerous
Weapozn, in violation of Title 18, United States Code, Section 1752(a)(4) and (b)(1)(A))
'‘

COUNT SEVEN
On or about January 6, 2021, within the District of Columbia, JONATHAN JOSHUA
MUNAFO, did knowingly, engage in any act of physical violence against a person, that is a law
enforcement officer, in a restricted building and grounds, that is, any posted, cordoned-off, and
otherwise restricted area within the United States Capitol and its grounds, where the Vice President
and Vice President-elect were temporarily visiting.

(Engaging in Physical Violence in a Restricted Building or Grounds, in violation of
Title 18, United States Code, Section 1752(a)(4))

COUNT 8
On or about January 6, 2021, in the District of Columbia, JONATHAN JOSHUA
MUNAFO, willfully and knowingly did steal, purloin, and convert to his use and the use of
another, a thing of value of the United States, that is, one riot shield, of a value less than $1,000.

(Theft of Government Property, in violation of Title 18, United States Code, Section
641)
Case 1:21-cr-00330-JEB Document6 Filed 04/28/21 Page5of5

COUNT NINE
On or about January 6, 2021, within the District of Columbia, JONATHAN JOSHUA
MUNAFO, willfully and knowingly engaged in disorderly and disruptive conduct within the
United States Capitol Grounds and in any of the Capitol Buildings with the intent to impede,
disrupt, and disturb the orderly conduct of a session of Congress and either House of Congress,
and the orderly conduct in that building of a hearing before or any deliberation of, a committee of
Congress or either House of Congress.

(Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
Section 5104(e)(2)(D))

COUNT TEN
On or about January 6, 2021, within the District of Columbia, JONATHAN JOSHUA
MUNAFO, willfully and knowingly engaged in an act of physical violence within the United
States Capitol Grounds.

(Act of Physical Violence in the Capitol Grounds or Buildings, in violation of Title 40,
United States Code, Section 5104(e)(2)(F))

A TRUE BILL:

FOREPERSON.

Oo Dh

Attorney of the United States in
and for the District of Columbia.
